DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1, line 2, “system comprising” should read --system, comprising--;
In claim 1, line 5, “system.;” should read --system;--;
In claim 3, “is selectively modified” should read --can be selectively modified-- (to avoid confusion with a process step);
In claim 4, “includes an” should read --includes one of an--; 
In claim 12, line 2, “tool less” should read --tool-less--;
In claim 14, line 2, “of airflow” should read --of the airflow--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8 and 12-14 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Yeh (US2011/0134603A1).
Yeh reads on the claims as follows:
Claim 1. A structure for implementing selective airflow modification in a system comprising: 
an airflow control member holder  (20) including a centrally positioned opening (Fig. 3; opening defining the transition between 21 and 23) providing a protective function for an associated component including a central processing unit (CPU) socket1 (see 33) in the system; 
the airflow control member holder having retention features (236, 237, 238, 2341) to facilitate mounting and removal from the system (see Figs. 3-5 and para. [0019]-[0023]); and 
the airflow control member holder includes upwardly extending opposed support sides (233; see Fig. 2 and para. [0017]) retaining an airflow control member (60) with an aligned clearance space (fan frame defines a clearance space within which the fan blade spins) with the opening, the opposed support sides having compliance characteristics (2331, 217; see para. [0019]) allowing removal and changing of the airflow control member.  
Claim 2.  The structure as recited in claim 1, wherein the retention features of the airflow control member holder enable tool-less removal from a printed circuit board (PCB)2 of the system.  See para. [0023]. 
Claim 3.  The structure as recited in claim 1, wherein the airflow control member [can be] selectively modified and mounted into the airflow control member holder to meet system cooling requirements.  The fan 60 can be replaced with a different fan with different performance.
Claim 5.  The structure as recited in claim 1, includes the airflow control member holder providing a protective structure for a component in the system.  The claim does not specify a particular protective function of the protective structure. The control member itself can be considered the protective structure.
Claim 7.  The structure as recited in claim 1, includes the retention features of the airflow control member holder configured for mounting and removal from a printed circuit board (PCB) in the system.  See footnote 2.
Claim 8.  The structure as recited in claim 1, includes the airflow control member holder [configured to be] provided at one specified baffling location in the system.  Note that claim 1 is drawn to the structure comprising the airflow control member holder and the airflow control member. The system is not deemed part of the claimed structure. Claim 8 is understood to mean the airflow control member holder is intended to be provided at a specific location in the system. It is respectfully suggested claim 8 be amended using language such as “configured to”.  Further, the term “baffle” is understood here to mean “to restrain or regulate airflow”, and “baffling location” therefore is understood to refer to a location where airflow control is needed.
Claim 12.  The structure as recited in claim 1, wherein the airflow control member holder enables tool less removal and insertion of the airflow control member.  The fan is held in place by deformable latch hooks (see 217, 2331). Deforming the latch hooks by hand, to disengage the fan, while pulling on the fan would allow the fan to be removed without any tools. 
Claim 13.  The structure as recited in claim 1, wherein the airflow control member holder mounted on a printed circuit board (PCB) in the system enables complete removal of the airflow 
Claim 14.  The structure as recited in claim 1, wherein the retention features facilitating mounting and removal of [the] airflow control member holder [are configured to] utilize an associated component's mechanical support structure (1161, 112, 114; see para. [0020] and [0021]) in the system. It is respectfully suggested to amend claim 14 to include the language “are configured to”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh.
Yeh discloses the claimed invention, except for the material(s) from which the device is made. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a material such as claimed in claims 9-11, to manufacture the device of Yeh, as a matter of selecting among known materials, suitable for the intended application, as molded plastic and sheet metal are common manufacturing materials.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims are drawn to the airflow control member holder and the airflow control member, not to the system. Therefore, the element 20 of Yeh does not actually have to be disposed in a system having a CPU socket.
        2 In Yeh the airflow control member holder 20 is mounted to corresponding features (1161, 112, 114) on the chassis bottom wall 11. However, the present claims are drawn to a structure comprising the airflow control member holder and the airflow control member, i.e. the system, including a PCB, are not part of the claimed structure. The retention features of the airflow control member holder 20 of Yeh are capable of being mounted to/removed from a PCB, if it is provided with the same mounting features as the chassis bottom wall in Yeh.